Cite as 2016 Ark. 155


                 SUPREME COURT OF ARKANSAS
                                              No.



IN RE NINTH EAST JUDICIAL                           Opinion Delivered April 7, 2016
CIRCUIT– APPROVAL FOR
DIGITAL ELECTRONIC
RECORDING




                                      PER CURIAM

        Pursuant to Arkansas Supreme Court Administrative Order No. 4(e), this court

 previously granted Circuit Judge Robert McCallum’s request to use digital electronic

 recording to make the official court record in his court. In re Ninth East Judicial Circuit –

 Approval for Digital Electronic Recording, 2015 Ark. 14 (per curiam). This approval was for a

 one-year period. Judge McCallum now requests that he be allowed to continue this practice.

        Administrative Order No. 4 permits the use of digital electronic recording in the

 circuit courts with our approval. We approve Judge McCallum’s request to continue the

 use of digital electronic recording to make the official court record subject to complying

 with applicable recommendations contained in the National Center for State Courts’ report,

 Arkansas Judiciary, Administrative Office of the Courts, Digital Electronic Recording

 Evaluation, 13th Judicial District, 4th Division, Final Report, July 15, 2015. See In re 13th

 Judicial Circuit, Division 4 – Approval for Digital Electronic Recording, 2015 Ark. 418 (per

 curiam).